Title: Notes on Presents made by Foreign Powers to Algiers, [after 8 April 1785]
From: Jefferson, Thomas
To: 




France
Livres





 Algiers. Every French Consul at






  Algiers. His present on reception
20,027
=
834
Louis   


Tunis, on treaty of peace, the king
80,000





mercht.
12,000





To the Ambassador
38,840






130,840
=
5451
Louis


Morocco, on treaty of peace,



   


to Emperor
163,708





to his officers
74,250


   


to the ambassador
129,063






367,021
=
15,292
Louis


Tripoli, on their kings coronation
34,431
=
1430
Louis


England, present in 1774
350,000
=
14,583
   Louis


Denmark, with Algiers the peace in 1773
1,000,000
=
41,666
L.   


Venice, to Algiers in 1779
187,000
=
7,731
L.    


   1783220,000
=
9,166
   L. 


Sweden to Morocco pays annually100,000
=
   4,166
   L.    


in 1775 it gave367,500
   =
   15,312
   L. 
   


Portugal to Morocco on peace of 1773148,000
=
   6,166
   L. 


